         Case 8:18-cr-00363-PJM Document 81 Filed 03/18/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA                      *
                                              *
                                              *
v.                                            *           Criminal No. PJM 18-363
                                              *
                                              *
DEVIN HEFLIN                                  *
                                              *
              Defendant                       *



                                           ORDER

       Having considered Defendant’s Emergency Motion to Request Modification of Sentence,

ECF No. 79, and the Government’s response, ECF No. 80, it is, this 18th day of March, 2020

       ORDERED that Defendant’s Motion to modify the incarceration portion of his sentence

to home confinement is DENIED. However, Defendant may defer reporting to the District of

Columbia Jail until further Order of this Court due to the COVID-19 outbreak.




                                                                 /s/            _
                                                        PETER J. MESSITTE
                                                   UNITED STATES DISTRICT JUDGE
